DETAILED ACTION
Status of Claims
The present application is being examined under the AIA  first to file provisions.
This action is in reply to the application filed on 09/16/2021.
Claims 1-20 are currently pending and have been examined.

Information Disclosure Statement
The information disclosure Statement(s) filed 09/16/2021 have been considered.  Initialed copies of the Form 1449 are enclosed herewith.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a communications unit configured to”, and “a control unit configured to” in claim 15 (with the communications unit also recited in claims 16 and 20).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 15 recites the limitation "the stored instructions" in the second line of the claims.  There is insufficient antecedent basis for this limitation in the claim.
Claim limitation  “a communications unit configured to”, and “a control unit configured to” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The Examiner fails to find the corresponding structure for the communications unit and control unit in the specification, as there is no mention of the communications unit or control unit in the specification.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, by virtue of being dependent on claim 15.

Allowable Subject Matter
Claims 1-14 are allowed.
Based on the prior art search results, the prior art of record fails to anticipate or render obvious the claimed subject matter of the instant application.  Specifically, one of ordinary skill in the art would not be motivated to modify the teachings of the prior art to provide the method and non-transitory computer-readable medium which cause the following operations:
transmitting, by one or more computing devices and to an API service, a connection request received from a client device;
receiving, by the one or more computing devices and from the API service, an identifier and a universal resource locator link (URL-link) including a depreciation token, the identifier identifying the connection request;
redirecting, by the one or more computing devices, the client device to a login page based on the URL-link;
establishing, by the one or more computing devices, a connection with the client device based on a verification response generated indicating that the connection should be established with the client device,
wherein the verification response is generated based on a determined security context of the depreciation token, and
wherein the security context is determined based on a duration of time between issuance of the depreciating token and redemption of the depreciating token by the client device; and
based on establishing the connection, transmitting, by the one or more computing devices, a service task to be performed by a user of the client device to facilitate performance of an action.

The closest art of record, US Patent Application Publication 20190229900 to Khristi, et al., discloses “The system can include a device intermediary between a client and a server, an application manager executable on the device, and a service node of the device. The application manager can be configured to provide the client access to the application of the server. The service node can be configured to receive a first request from the client via the application manager. The first request can specify a fully qualified domain name of the server to initiate access to the application. The service node can send a uniform resource locator (URL) prefix to a predetermined termination node (also referred to as a connector or cloud connector) for secure connection to the server. The URL prefix can include a key for identifying the predetermined termination node. The service node can receive a client hello message from the client that includes a first field incorporating the URL prefix. The predetermined termination node can have a wildcard certificate of the server matching a hostname of the first field. The service node can send, responsive to identifying the predetermined termination node using the URL prefix incorporated in the first field, the client hello message to the termination node to initiate a handshake with the client using the wildcard certificate, for establishing a secure session layer (SSL) channel between the client and the termination node for a session of the application. The service node can direct, to the predetermined termination node for decryption, a communication of the session from the client to the predetermined termination node using the established SSL channel, according to the URL prefix incorporated in a server name indication (SNI) field of the communication.”
The closest art of record, US Patent Application Publication 20180075231 to Subramanian, discloses “A cloud-based identity and access management system that implements single sign-on (“SSO”) receives a first request for an identity management service configured to allow for accessing an application. Embodiments send the first request to a first microservice which performs the identity management service by generating a token. The first microservice generates the token at least in part by sending a second request to a SSO microservice that is configured to provide SSO functionality across different microservices that are based on different protocols. Embodiments then receive the token from the first microservice and provide the token to the application, where the token allows for accessing the application.”
The closest art of record, US Patent Application Publication 20170289168 to Bar, et al., discloses “Aspects of the technology described herein provide a mechanism for controlling access to secure computing resources based on inferred user authentication. A current user may be authenticated and access to secure computing resources permitted based on a determined probability that the current user is a legitimate user associated with the secure computing resource. Legitimacy of the current user may be inferred based on a comparison of user-related activity of the current user to a persona model, which may comprise behavior patterns, rules, or other information for identifying a legitimate user. If it is determined that the current user is likely legitimate, then access to secure information may be permitted. However, if it is determined that the current user is likely illegitimate, than a verification procedure may be provided to the current user, such as a temporal, dynamic security challenge based on recent activity conducted by the legitimate user.”
The closest art of record, Non-patent literature Enabling URL token validation, January 2019, Fastly Help Guides, retrieved from https://docs.fastly.com/en/guides/enabling-url-token-validation, discloses “Token validation allows you to create URLs that expire. Tokens are generated within your web application and appended to URLs in a query string. Requests are authenticated at Fastly's edge instead of your origin server. When Fastly receives a request for the URL, the token is validated before serving the content. After a configurable period of time, the token expires.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY S CUNNINGHAM II whose telephone number is (313)446-6564. The examiner can normally be reached Mon-Fri 8:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on 303-297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GREGORY S. CUNNINGHAM II
Primary Examiner
Art Unit 3694



/GREGORY S CUNNINGHAM II/Primary Examiner, Art Unit 3694